IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,452-01


                            EX PARTE GERARDO CRUZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 241-1534-12 IN THE 241ST DISTRICT COURT
                              FROM SMITH COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to Fraud Possession

of a Controlled Substance/ Prescription Schedule III/IV in exchange for deferred adjudication

community supervision. His community supervision was later revoked, and he was sentenced to two

years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his trial counsel rendered ineffective assistance because he failed to

advise Applicant of the immigration and deportation consequences of his plea, as required by Padilla

v. Kentucky, 559 U.S. 356, 366-67 (2010).
                                                                                                     2

       On December 13, 2018, the trial court conducted a live habeas hearing at which the court

heard testimony and argument. The habeas record does not contain a transcription of that hearing.

As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is

the appropriate forum for findings of fact.

       The trial court shall supplement the habeas record with a transcript of the habeas hearing

conducted on December 13, 2018. In addition, the trial court shall supplement the habeas record

with transcripts of Applicant’s original plea hearing and adjudication hearing. The trial court shall

also make any other findings of fact and conclusions of law that it deems relevant and appropriate

to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. A

supplemental transcript containing all affidavits and interrogatories or the transcription of the court

reporter’s notes from any hearing or deposition, along with any supplemental findings of fact and

conclusions of law, shall be forwarded to this Court within 60 days of the date of this order. Any

extensions of time must be requested by the trial court and shall be obtained from this Court.



Filed: February 13, 2019

Do not publish